DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) to foreign applications IN201641037102 filed 10/28/2016, IN201641037102 filed 07/24/2017 and 371 of PCT/KR2017/011719 filed 10/23/2017 is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. IN201641037102 filed 10/28/2016, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Application No. IN201641037102 filed 10/28/2016 does not disclose detecting, by a signal processor the follicles and a plurality of parameters associated with each follicle, 1, 11 and 15. The terms “signal processor” “parameters” “report” and “nomograph” are not found in the IN201641037102 application. 
Application No. IN201641037102 does not disclose parameters comprising average length, diameter and identity as disclosed in claims 2 and 12. The terms “length” “diameter” and “identity” are not found in the IN201641037102 application. 
Application No. IN201641037102 does not disclose anatomical landmarks as disclosed in claims 3 and 13. The term “anatomical landmarks” is not found in the IN201641037102 application. 
Application No. IN201641037102 does not disclose detecting at least one portion of the follicles by using a mean-shift clustering procedure and a graph based procedure as disclosed in claims 4 and 14. The terms “mean-shift” “clustering” and “graph based” are not found in the IN201641037102 application. 
Application No. IN201641037102 does not disclose tracking of the detected follicles comprises correlating an identity of a detected follicle based anatomical landmarks as disclosed in claims 6. The terms “identity” and “anatomical landmarks” are not found in the IN201641037102 application. 
Application No. IN201641037102 does not disclose calculating a difference between the predicted growth as disclosed in claims 8. The terms “calculating” and “difference” are not found in the IN201641037102 application. 
Application No. IN201641037102 does not disclose generating a report and nomograph comprising plotting a growth rate, categorizing a subject or generating a document as 9. The terms “report” “nomograph” “plotting” and “categorizing” are not found in the IN201641037102 application. 
Application No. IN201641037102 does not disclose the follicles being continuously monitored as disclosed in claims 10. The terms “continuously” and “monitored” are not found in the IN201641037102 application. 

Therefore, claims 1-15 is/are examined with an Effective Filing Date of 07/24/2017. 

Claim Objections
Claim 7 is objected to because of the following informalities:  recites “the each follicle” and it is unclear to the examiner which follicle the applicant is referring to. It may be suggested to remove the term “the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 line 9 recites the limitation “determining a dosage of a hormone for stimulating the ovary”. This claim element, regarding a hormone is not adequately described in the specification. While the description teaches a hormone being used to stimulate an ovary, the description fails to mention specific hormone types for carrying out the function. For the purpose of examination, the hormone will be interpreted as any chemical compound that involves ovarian processes.  
Claim 4 line 4 recites the limitation “local phase likelihood map”. This claim element is not adequately described in the specification. One with ordinary skill in the art would not be able to ascertain which specific functions or parameters are included in a “local phase likelihood map”. The examiner has looked to instant PGPUB [0099] and Fig. 4, but they do not appear to adequately describe this claim element in the specification. See further 112(b) rejection. 
Claim 8 line 2 recites the limitation “predicting the growth of each follicle”. This claim element, regarding predicting is not adequately described in the specification. While the description includes a predictor 117 for predicting the growth of each follicle based on stored 
Claim 11 line 12 recites the limitation “determining a dosage of a hormone for stimulating the ovary”. This claim element, regarding a hormone is not adequately described in the specification. While the description teaches a hormone being used to stimulate an ovary, the description fails to mention specific hormone types for carrying out the function. For the purpose of examination, the hormone will be interpreted as any chemical compound that involves ovarian processes.  
Claim 14 line 4 recites the limitation “local phase likelihood map”. This claim element is not adequately described in the specification. One with ordinary skill in the art would not be able to ascertain which specific functions or parameters are included in a “local phase likelihood map”. See further 112(b) rejection. 
Claim 15 line 9 recites the limitation “determining a dosage of a hormone for stimulating the ovary”. This claim element, regarding a hormone is not adequately described in the specification. While the description teaches a hormone being used to stimulate an ovary, the description fails to mention specific hormone types for carrying out the function. For the purpose of examination, the hormone will be interpreted as any chemical compound that involves ovarian processes.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Claim 4 recites the limitation “local phase likelihood map”. It is found to be unclear to the examiner what a local phase likelihood map is and how it is used. This component and its functions or parameters is not known to one of ordinary skill in the art. This will be interpreted as an ultrasound scan or image of the region. 
Claim 8 recites the limitation “the determined growth” in line 5.  There is insufficient antecedent basis for this limitation in the claim. This will be interpreted as either a rate of growth or any measurement regarding the follicle. 
Claim 9 recites the limitation “the … predicted outcomes” in line 10.  There is insufficient antecedent basis for this limitation in the claim. This will be interpreted as a predicted ovarian response. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 4-7, 10-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20160063695A1) in view of Baerwald et al. (NPL –“Growth rates of ovarian follicles…” 2009), further in view of Salama et al. (NPL – “Reproducibility and reliability of automated volumetric measurement” 2010) and further in view of Deutsch et al. (NPL – “Sonography-Based Automated Volume Count (SonoAVC)” 2007).

Regarding claim 1 Lee discloses a method of managing growth of follicles in an ovary (see para. [0107] “the size of the selected follicle needs to be monitored over time. A part of monitored for changes over time, such as, the selected follicle”), the method comprising: 
detecting, by a signal processor, the follicles and a plurality of parameters associated with each follicle among the follicles (see para. [0113] “the first information may be an ultrasound image representing a change in the state of the target that includes changes of the size, position, and number of the target”), in a three dimensional (3D) ultra sound image (see para. [0122] “the first ultrasound data and the second ultrasound data may each refer to multi-dimensional data formed of discrete image elements (e.g., pixels in a two-dimensional (2D) image and voxels in a three-dimensional (3D) image)”); 
tracking the detected follicles, in a longitudinal scan (see para. [0129] “To diagnose whether the selected follicle grows normally, respective pieces of ultrasound data acquired by scanning an object at different time points may be used”). 

However, Lee does not disclose monitoring a rate of growth of each follicle based on the detected parameters, in the longitudinal scan. This is disclosed by Baerwald in an analogous imaging field of endeavor (see Ultrasonographic Assessments pgs. 441-442 “At each examination, all follicles R2 mm were counted and measured. The day-to-day identities of individual follicles were determined using the ovarian hilus and the locations of neighboring follicles and corpora lutea (CL) as landmarks. Follicles were first imaged in an approximately transverse plane. The image was frozen when the follicle diameter appeared maximal, and the longest and widest follicle dimensions were recorded ... Follicle growth and regression rates were determined by calculating the slope of the change in follicular diameter (in millimeters) over time: Follicle growth rate (mm/day) ¼ [Maximum follicle diameter - Minimum follicle diameter]/Number of days of growth”)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the signal processor of Lee to include the capability of determining follicle growth based on a plurality of measurements taken by an ultrasonic device as disclosed by Baerwald. This would allow the user to more easily obtain, calculate and understand the growth rate of the follicles, thus leading to a greater understanding of the characteristics.  

Further, Lee does not disclose determining a dosage of a hormone for stimulating the ovary. This is disclosed by Salama in an analogous imaging field of endeavor (see cycle monitoring pg. 2070 “When the mean diameter of the dominant follicle exceeded 12 mm, to prevent the risk of pre-mature LH peak and to control further follicular maturation, women were administered subcutaneously 0.5 mg of a GnRH antagonist (cetrorelix acetate; Cetrotide 0.25 mg, SeronoPharmaceuticals, Boulogne, France) and 150 IU of hMG (Menopur, Ferring Pharmaceuticals, Gentilly, France) daily until the day of hCG (Gonadotrophine Chorionique ‘‘Endo,’’Organon Pharmaceuticals, Saint-Denis, France) administra-tion … Eventually, women re-ceived a 5,000-IU hCG injection intramuscularly when the dominant follicle diameter ranged between 16 mm and 22mm“).
However, Salama does not explicitly disclose determining the dosage based on the rate of growth of each follicle. Baerwald discloses a method where the growth rate can be determined Follicle growth and regression rates were determined by calculating the slope of the change in follicular diameter (in millimeters) over time”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the signal processor of Lee to incorporate the teachings of Salama of measuring the follicle diameter using multiple scans over time to determine a hormone dosage and Baerwald for measuring the growth rate of the follicle also based on multiple scans over time. This would allow the user to rapidly deduce the hormone dosage through use of processing technology. 

Further, Lee does not explicitly disclose generating a report and a nomograph based on the growth rate of each follicle. This is disclosed by a combination of Baerwald and Deutch. Deutsch discloses generating a report and a nomograph (“The SonoAVC report includes all of the above volumetric parameters for each ovary and all follicles (Figure 5). In addition, a graphing function provides the user an overall impression of the number and size of the follicles in each ovary. The graph displays the day of stimulation on the x-axis. The y-axis can display the mean follicular diameter, the follicular volume or the relaxed follicular diameter (Figure 6)”), however does not explicitly disclose generating data based on the rate of growth of each follicle. This is disclosed by Baerwald (see pg. 442 “Follicle growth and regression rates were determined by calculating the slope of the change in follicular diameter (in millimeters) over time”).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Lee to incorporate the capability of generating a 

Regarding claim 2, Lee as modified above discloses the method of claim 1, wherein the plurality of parameters comprise at least one of the number of the follicles in the ovary, a size of the each follicle among the follicles in the ovary (see para. [0113] “the first information may be an ultrasound image representing a change in the state of the target that includes changes of the size, position, and number of the target”). 
However, Lee does not disclose the at least one parameter being a diameter of the each the follicle, identity of the each follicle, and a location of the each follicle in the ovary with respect to a plurality of anatomical landmarks. This is disclosed by Baerwald in an analogous imaging field of endeavor (see Ultrasonographic Assessments pgs. 441-442 “At each examination, all follicles R2 mm were counted and measured. The day-to-day identities of individual follicles were determined using the ovarian hilus and the locations of neighboring follicles and corpora lutea (CL) as landmarks … Follicle growth and regression rates were determined by calculating the slope of the change in follicular diameter.”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the parameters of Lee to include more 

Regarding claim 3, Lee as modified above discloses the method of claim 2, however does not explicitly disclose wherein the plurality of anatomical landmarks comprise at least one of ovarian vessels, an endometrium, a boundary of a uterus, fallopian tubes, a medulla of the ovary, a soft tissue in the ovary, a junctional zone, a corpus luteum, imaging artifacts, and anatomical structures that are visible in the ultrasound image. This is disclosed by Baerwald (see Ultrasonographic Assessments pgs. 441-442 “At each examination, all follicles R2 mm were counted and measured. The day-to-day identities of individual follicles were determined using the ovarian hilus and the locations of neighboring follicles and corpora lutea (CL) as landmarks”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the parameters of Lee to include anatomical structures serving as landmarks, such as the neighboring follicles and corpora lutea (CL) in Baerwald.  This would allow for greater quantification of the follicles, thus leading to a greater understanding.  

Regarding claim 5, Lee as modified above discloses the method of claim 1, wherein the longitudinal scan comprises images obtained at different time intervals (see para. [0107] “the size of the selected follicle needs to be monitored over time. A part of the object that needs to be monitored for changes over time, such as, the selected follicle”). 

Regarding claim 6, Lee as modified above discloses the method of claim 1, however does not explicitly disclose wherein the tracking of the detected follicles comprises correlating an identity of a detected follicle at a current time with its identity in the longitudinal scans based on a location of the follicle in the ovary with respect to a plurality of anatomical landmarks.
This is disclosed by Baerwald in an analogous imaging field of endeavor (see Ultrasonographic Assessments pgs. 441-442 “At each examination, all follicles R2 mm were counted and measured. The day-to-day identities of individual follicles were determined using the ovarian hilus and the locations of neighboring follicles and corpora lutea (CL) as landmarks”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the parameters of Lee to include the follicle identification capabilities of Baerwald. This would allow for more efficient and accurate recognition of the desired follicles, thus leading to a higher quality quantification. 

Regarding claim 7, Lee as modified above discloses the method of claim 1, wherein the monitoring of the rate of growth of the each follicle based on the detected parameters comprises: 
obtaining the parameters associated with the each follicle in the longitudinal scan (see para. [0113] “the first information may be an ultrasound image representing a change in the state of the target that includes changes of the size, position, and number of the target
storing the obtained parameters (see para. [0083] “The memory 400 stores various data processed by the ultrasound diagnosis apparatus 1000. For example, the memory 400 may store medical data related to diagnosis of an object, such as ultrasound data and an ultrasound image that are input or output”) where ultrasound data includes different parameters (see para. [0113] “state of the target that includes changes of the size, position, and number of the target”).
However, Lee does not explicitly disclose determining the rate of growth of the each follicle based on a comparison of the parameters. This is disclosed by Baerwald (see pg. 442 “Follicle growth and regression rates were determined by calculating the slope of the change in follicular diameter (in millimeters) over time: Follicle growth rate (mm/day) ¼ [Maximum follicle diameter Minimum follicle diameter]/Number of days of growth”).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the method and/or apparatus of Lee to be capable of determining a growth rate based on parameters. This would allow the user to efficiently determine the growth rate of the follicle for greater quantification. 

Regarding claim 10, Lee as modified above discloses the method of claim 1, wherein the parameters associated with the each follicle are continuously monitored for diagnosing disorders in the ovary (see para. [0094] “There are times that at least one target included in the object needs to be monitored in connection with gynecological disease … a change in an ovary needs to be monitored at regular time intervals during a predetermined period of time”). 

follicle needs to be monitored over time. A part of the object that needs to be monitored for changes over time, such as, the selected follicle”), the apparatus comprising: 
a storage (400); and a 
signal processor (3100) coupled with the storage, wherein the signal processor is configured to: 
detect the follicles and a plurality of parameters associated with each follicle among the follicles, in a three dimensional (3D) ultra sound image (see para. [0113] “the first information may be an ultrasound image representing a change in the state of the target that includes changes of the size, position, and number of the target”), in a three dimensional (3D) ultra sound image (see para. [0122] “the first ultrasound data and the second ultrasound data may each refer to multi-dimensional data formed of discrete image elements (e.g., pixels in a two-dimensional (2D) image and voxels in a three-dimensional (3D) image)”)
track the detected follicles, in a longitudinal scan (see para. [0129] “To diagnose whether the selected follicle grows normally, respective pieces of ultrasound data acquired by scanning an object at different time points may be used”).
However, Lee does not disclose the signal processor being configured to monitor a rate of growth of each follicle based on the detected parameters, in the longitudinal scan. This is disclosed by Baerwald in an analogous imaging field of endeavor (see Ultrasonographic Assessments pgs. 441-442 “At each examination, all follicles R2 mm were counted and identities of individual follicles were determined using the ovarian hilus and the locations of neighboring follicles and corpora lutea (CL) as landmarks. Follicles were first imaged in an approximately transverse plane. The image was frozen when the follicle diameter appeared maximal, and the longest and widest follicle dimensions were recorded ... Follicle growth and regression rates were determined by calculating the slope of the change in follicular diameter (in millimeters) over time: Follicle growth rate (mm/day) ¼ [Maximum follicle diameter - Minimum follicle diameter]/Number of days of growth”)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the signal processor of Lee to include the capability of determining follicle growth based on a plurality of measurements taken by an ultrasonic device as disclosed by Baerwald. This would allow the user to more easily obtain, calculate and understand the growth rate of the follicles, thus leading to a greater understanding of the characteristics.  

Further, Lee does not disclose a signal processor for determining a dosage of a hormone for stimulating the ovary. This is disclosed by Salama in an analogous imaging field of endeavor (see cycle monitoring pg. 2070 “When the mean diameter of the dominant follicle exceeded 12 mm, to prevent the risk of pre-mature LH peak and to control further follicular maturation, women were administered subcutaneously 0.5 mg of a GnRH antagonist (cetrorelix acetate; Cetrotide 0.25 mg, SeronoPharmaceuticals, Boulogne, France) and 150 IU of hMG (Menopur, Ferring Pharmaceuticals, Gentilly, France) daily until the day of hCG (Gonadotrophine Chorionique ‘‘Endo,’’Organon Pharmaceuticals, Saint-Denis, France) administra-tion … Eventually, women 
However, Salama does not explicitly disclose determining the dosage based on the rate of growth of each follicle. Baerwald discloses a method where the growth rate can be determined using the diameter of the follicle over time through multiple scans (see Ultrasonographic Assessments pgs. 441-442 “ Follicle growth and regression rates were determined by calculating the slope of the change in follicular diameter (in millimeters) over time”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the signal processor of Lee to incorporate the teachings of Salama of measuring the follicle diameter using multiple scans over time to determine a hormone dosage and Baerwald for measuring the growth rate of the follicle also based on multiple scans over time. This would allow the user to rapidly deduce the hormone dosage through use of processing technology. 

Further, Lee does not explicitly disclose a signal processor for generating a report and a nomograph based on the growth rate of each follicle. This is disclosed by a combination of Baerwald and Deutch. Deutsch discloses generating a report and a nomograph (The SonoAVC report includes all of the above volumetric parameters for each ovary and all follicles (Figure 5). In addition, a graphing function provides the user an overall impression of the number and size of the follicles in each ovary. The graph displays the day of stimulation on the x-axis. The y-axis can display the mean follicular diameter, the follicular volume or the relaxed follicular diameter (Figure 6)”), however does not explicitly disclose generating data based on the rate of 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Lee to incorporate the capability of generating a report and graphs of the ultrasound data as disclosed by Deutsch. Since Deutsch calculates the diameter, to then calculate the growth rate. It also would have been obvious to apply the plotting capabilities of Deutsch to the data from Baerwald (see tables 4-7), since the growth rate data could be plotted and reported by using the graphing capabilities of Deutsch. This would allow for greater display and organization of collected ultrasound measurements, thus leading to a greater understanding of follicular growth in a patient. 

Regarding claim 12, Lee as modified above discloses the apparatus of claim 11, wherein the plurality of parameters comprise at least one of the number of the follicles in the ovary, a size of the each follicle among the follicles in the ovary (see para. [0113] “the first information may be an ultrasound image representing a change in the state of the target that includes changes of the size, position, and number of the target”). 
However, Lee does not disclose the at least one parameter being a diameter of the each the follicle, identity of the each follicle, and a location of the each follicle in the ovary with respect to a plurality of anatomical landmarks This is disclosed by Baerwald in an analogous imaging field of endeavor (see Ultrasonographic Assessments pgs. 441-442 “At each examination, all follicles R2 mm were counted and measured. The day-to-day identities of individual follicles were determined using the ovarian hilus and the locations of neighboring follicles and corpora lutea (CL) as landmarks … Follicle growth and regression rates were determined by calculating the slope of the change in follicular diameter.”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the parameters of Lee to include more parameters for measuring the follicles as disclosed by Baerwald. This would allow for greater quantification of the follicles, thus leading to a greater understanding.  

Regarding claim 13, Lee as modified above discloses the apparatus of claim 12, however does not explicitly disclose wherein the plurality of anatomical landmarks comprise at least one of ovarian vessels, an endometrium, a boundary of a uterus, fallopian tubes, a medulla of the ovary, a soft tissue in the ovary, a junctional zone, a corpus luteum, imaging artifacts, and anatomical structures that are visible in the ultrasound image. This is disclosed by Baerwald (see Ultrasonographic Assessments pgs. 441-442 “At each examination, all follicles R2 mm were counted and measured. The day-to-day identities of individual follicles were determined using the ovarian hilus and the locations of neighboring follicles and corpora lutea (CL) as landmarks”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the parameters of Lee to include anatomical structures serving as landmarks, such as the neighboring follicles and corpora lutea (CL) in Baerwald.  This would allow for greater quantification of the follicles, thus leading to a greater understanding.  


Regarding claim 15, Lee discloses a non-transitory computer readable medium having embodied thereon a program for executing a method, the method comprising:

 detecting, by a signal processor, the follicles and a plurality of parameters associated with each follicle among the follicles (see para. [0113] “the first information may be an ultrasound image representing a change in the state of the target that includes changes of the size, position, and number of the target”), in a three dimensional (3D) ultra sound image (see para. [0122] “the first ultrasound data and the second ultrasound data may each refer to multi-dimensional data formed of discrete image elements (e.g., pixels in a two-dimensional (2D) image and voxels in a three-dimensional (3D) image)”); 
tracking the detected follicles, in a longitudinal scan (see para. [0129] “To diagnose whether the selected follicle grows normally, respective pieces of ultrasound data acquired by scanning an object at different time points may be used”). 

However, Lee does not disclose monitoring a rate of growth of each follicle based on the detected parameters, in the longitudinal scan. This is disclosed by Baerwald in an analogous imaging field of endeavor (see Ultrasonographic Assessments pgs. 441-442 “At each examination, all follicles R2 mm were counted and measured. The day-to-day identities of individual follicles were determined using the ovarian hilus and the locations of neighboring follicles and corpora lutea (CL) as landmarks. Follicles were first imaged in an approximately transverse plane. The image was frozen when the follicle diameter appeared maximal, and the longest and widest follicle dimensions were recorded ... Follicle growth and regression rates were determined by calculating the slope of the change in follicular diameter (in millimeters) over time: Follicle growth rate (mm/day) ¼ [Maximum follicle diameter - Minimum follicle diameter]/Number of days of growth”).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the signal processor of Lee to include the capability of determining follicle growth based on a plurality of measurements taken by an ultrasonic device as disclosed by Baerwald. This would allow the user to more easily obtain, calculate and understand the growth rate of the follicles, thus leading to a greater understanding of the characteristics.  

Further, Lee does not disclose determining a dosage of a hormone for stimulating the ovary. This is disclosed by Salama in an analogous imaging field of endeavor (see cycle monitoring pg. 2070 “When the mean diameter of the dominant follicle exceeded 12 mm, to prevent the risk of pre-mature LH peak and to control further follicular maturation, women were administered subcutaneously 0.5 mg of a GnRH antagonist (cetrorelix acetate; Cetrotide 0.25 mg, SeronoPharmaceuticals, Boulogne, France) and 150 IU of hMG (Menopur, Ferring Pharmaceuticals, Gentilly, France) daily until the day of hCG (Gonadotrophine Chorionique ‘‘Endo,’’Organon Pharmaceuticals, Saint-Denis, France) administra-tion … Eventually, women 
However, Salama does not explicitly disclose determining the dosage based on the rate of growth of each follicle. Baerwald discloses a method where the growth rate can be determined using the diameter of the follicle over time through multiple scans (see Ultrasonographic Assessments pgs. 441-442 “ Follicle growth and regression rates were determined by calculating the slope of the change in follicular diameter (in millimeters) over time”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the signal processor of Lee to incorporate the teachings of Salama of measuring the follicle diameter using multiple scans over time to determine a hormone dosage and Baerwald for measuring the growth rate of the follicle also based on multiple scans over time. This would allow the user to rapidly deduce the hormone dosage through use of processing technology. 

Further, Lee does not explicitly disclose generating a report and a nomograph based on the growth rate of each follicle. This is disclosed by a combination of Baerwald and Deutch. Deutsch discloses generating a report and a nomograph (“The SonoAVC report includes all of the above volumetric parameters for each ovary and all follicles (Figure 5). In addition, a graphing function provides the user an overall impression of the number and size of the follicles in each ovary. The graph displays the day of stimulation on the x-axis. The y-axis can display the mean follicular diameter, the follicular volume or the relaxed follicular diameter (Figure 6)”), however does not explicitly disclose generating data based on the rate of growth of each follicle. This is 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Lee to incorporate the capability of generating a report and graphs of the ultrasound data as disclosed by Deutsch. Since Deutsch calculates the diameter, to then calculate the growth rate. It also would have been obvious to apply the plotting capabilities of Deutsch to the data from Baerwald (see tables 4-7), since the growth rate data could be plotted and reported by using the graphing capabilities of Deutsch. This would allow for greater display and organization of collected ultrasound measurements, thus leading to a greater understanding of follicular growth in a patient. 


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20160063695A1) in view of Baerwald et al. (NPL –“Growth rates of ovarian follicles…” 2009), further in view of Salama et al. (NPL – “Reproducibility and reliability of automated volumetric measurement” 2010) and further in view of Deutsch et al. (NPL – “Sonography-Based Automated Volume Count (SonoAVC)” 2007) as applied to claims 1 and 11, further in view of Johnson (US 20160186262 A1). 

Regarding claim 4, Lee as modified above discloses the method of claim 1. However, Lee does not explicitly disclose wherein the detecting of the follicles comprises: 
algorithms that identity abrupt changes in relative expression across the transcriptome can be used. These abrupt changes can delineate the boundaries of the regions with altered copy number … mean-shift”) 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Lee to use a mean-shift method of image processing as is disclosed by Johnson and is common in the art. This would allow for a more detailed image that includes the necessary follicles to be imaged in a manner that is convenient to visualize.  

Lee further does not disclose segmenting the follicles by using a graph based procedure. This is disclosed by Salama in view of Chen. Salama discloses segmenting the follicles (see pg. 2070 “Third, the same follicle volume was reassessed automatically, in the same 3D-reconstructed images, using Sonography-based Automated Volume Count (SonoAVC) technology (General Electric Healthcare, Kretz, Austria), an approach that is based on topologic segmentation approach and that allows the automatic evaluation of follicle volumes (SonoAVC measurement). In brief, the SonoAVC algorithm identifies hypoechoic structures and their approximate shape (ovarian follicles) in the selected 3D matrix”).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify lee to incorporate the capability of segmenting 
However, Lee in view of Salama does not disclose segmenting by using a graph based procedure. This is disclosed by Chen in an analogous imaging field of endeavor (See pg. 798 section 2.4 “… segment the follicles at these locations. In order to do so, a graph-cut segmentation [1, 2] is used in this phase”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Lee in view of Salama to incorporate a graph-cut method of segmentation as disclosed by Chen. This would allow the user to achieve more accurate segmentation results. 

Lee further does not disclose post-processing the segmented follicles by using statistical, morphological, and distance based methods. This is disclosed by Salama (see pg. 2070 “Then, after having recognized the center of each structure, it is able to progressively calculate the exact number of surrounding voxels toward the structure borders (growth function) and extrapolate its volume”) where extrapolating involves statistical processing and structure borders involve morphological and distance based processing. 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Lee to process, after image segmentation, the images of follicles based on the structure and volume of the follicle. This would allow for clear and accurate imaging of the follicle, leading to more accurate diagnosis. 


Lee does not explicitly disclose detecting at least one portion of the follicles by using a mean-shift clustering procedure on a local phase likelihood map. This is disclosed by Johnson in an analogous imaging field of endeavor (see para. [0256] “A variety of algorithms that identity abrupt changes in relative expression across the transcriptome can be used. These abrupt changes can delineate the boundaries of the regions with altered copy number … mean-shift”) 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Lee to use a mean-shift method of image processing as is disclosed by Johnson and is common in the art. This would allow for a more detailed image that includes the necessary follicles to be imaged in a manner that is convenient to visualize.  

Lee further does not disclose segmenting the follicles by using a graph based procedure. This is disclosed by Salama in view of Chen. Salama discloses segmenting the follicles (see pg. 2070 “Third, the same follicle volume was reassessed automatically, in the same 3D-reconstructed images, using Sonography-based Automated Volume Count (SonoAVC) technology (General Electric Healthcare, Kretz, Austria), an approach that is based on topologic segmentation approach and that allows the automatic evaluation of follicle volumes (SonoAVC measurement). In brief, the SonoAVC algorithm identifies hypoechoic structures and their approximate shape (ovarian follicles) in the selected 3D matrix”).

However, Lee in view of Salama does not disclose segmenting by using a graph based procedure. This is disclosed by Chen in an analogous imaging field of endeavor (See pg. 798 section 2.4 “… segment the follicles at these locations. In order to do so, a graph-cut segmentation [1, 2] is used in this phase”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Lee in view of Salama to incorporate a graph-cut method of segmentation as disclosed by Chen. This would allow the user to achieve more accurate segmentation results. 

Lee further does not disclose post-processing the segmented follicles by using statistical, morphological, and distance based methods. This is disclosed by Salama (see pg. 2070 “Then, after having recognized the center of each structure, it is able to progressively calculate the exact number of surrounding voxels toward the structure borders (growth function) and extrapolate its volume”) where extrapolating involves statistical processing and structure borders involve morphological and distance based processing. 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Lee to process, after image segmentation, the . 



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20160063695A1) in view of Baerwald et al. (NPL –“Growth rates of ovarian follicles…” 2009), further in view of Salama et al. (NPL – “Reproducibility and reliability of automated volumetric measurement” 2010) and further in view of Deutsch et al. (NPL – “Sonography-Based Automated Volume Count (SonoAVC)” 2007) as applied to claim 1, further in view of Nyboe Andersen et al. (NPL – “Predicting the FSH threshold dose in women” 2008).

Regarding claim 8, Lee as modified above discloses the method of claim 7, however does not disclose wherein the method further comprises: 
Lee does not explicitly disclose predicting the growth of the each follicle based on the stored parameters. This is disclosed by Baerwald (see tables 1-4 and pg. 442 “Follicle growth and regression rates were determined by calculating the slope of the change in follicular diameter (in millimeters) over time”) where the parameters could be used to predict the growth of the follicle based on the slope.
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Lee to incorporate a method of predicting the 

However, Lee in view of Baerwald does not disclose calculating a difference between the predicted growth of the each follicle and the determined growth of the each follicle. This is disclosed by Salama (see Figure 2 and pg. 2072 “VOCAL and SonoAVC volume measurement compared with the actual volume of the preovulatory follicle, estimated by the ICC calculation”) 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Lee to calculate volume differences of a follicle as disclosed by Salama. This would allow for comparison between two sets of data regarding the volume of the follicle, thus leading to a better understanding of the follicle. 

Lee does not explicitly disclose dynamically determining the dosage of the hormone based on the calculated difference. This is disclosed by Nyboe Andersen (see “The individual FSH threshold dose for ovulation induction in anovulatory women can be predicted based on three variables easily determined in clinical practice: menstrual cycle history, mean ovarian volume”) (see “FSH threshold dose was estimated on a continuous scale”) a difference in mean ovarian volume causes a difference in predicted FSH threshold dose as seen by Table III (see Table III and “the higher the BMI and ovarian volume prior to start of stimulation, the higher the FSH threshold dose”) where Table III shows the differing ovarian volumes corresponding to predicted FSH dosages.
. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20160063695A1) in view of Baerwald et al. (NPL –“Growth rates of ovarian follicles…” 2009), further in view of Salama et al. (NPL – “Reproducibility and reliability of automated volumetric measurement” 2010) and further in view of Deutsch et al. (NPL – “Sonography-Based Automated Volume Count (SonoAVC)” 2007) as applied to claim 1, further in view of Sarty et al. (NPL – “An application of Lacker's mathematical model” 2005) and further in view of Cedrin-Durnerin et al. (NPL – “Timing of FSH administration for ovarian stimulation” 2006) and further in view of Nyboe Andersen et al. (NPL – “Predicting the FSH threshold dose in women” 2008). 

Regarding claim 9, Lee as modified above discloses the method of claim 1, however does not explicitly disclose wherein the generating of the report and the nomograph comprises: plotting a growth rate of the follicles over time; plotting the dosage administered over time; predicting an ovarian response; categorizing a subject into a poor responder and a good responder, based on the ovarian response; and generating a document consolidating the 

Baerwald in view of Deutsch discloses plotting a growth rate of the follicles over time. Baerwald discloses obtaining data of growth rate in terms of time and includes data that could be plotted over time (see tables 1-4 and pg. 442 “Follicle growth and regression rates were determined by calculating the slope of the change in follicular diameter (in millimeters) over time”). However, Baerwald does not explicitly disclose plotting the data. This is disclosed by Deutsch discloses plotting the diameter of follicles vs time (see Figures 6a-6c “a graphing function provides the user an overall impression of the number and size of the follicles in each ovary. The graph displays the day of stimulation on the x-axis. The y-axis can display the mean follicular diameter, the follicular volume or the relaxed follicular diameter (Figure 6)”)
It would have been obvious to modify Lee to incorporate combining the data in the growth rate tables of Baerwald with the graphing capabilities of Deutsch. The data included in Baerwald could be plotted using a processor similar to that of Deutsch. This would allow the user to more easily and conveniently determine the growth rate of the follicles over time, thus leading to a greater understanding of follicular growth. 

Further, Deutsch in view of Cedrin-Durnerin discloses plotting the dosage administered over time. Deutsch discloses plotting the diameter of follicles vs time (see Figures 6a-6c “a graphing function provides the user an overall impression of the number and size of the follicles in each ovary. The graph displays the day of stimulation on the x-axis. The y-axis can display the mean follicular diameter, the follicular volume or the relaxed follicular diameter (Figure 6)”). However, Deutsch does not explicitly disclose plotting the dosage over time. Cedrin discloses collecting data of dosage of hormones and plotting the dosages of administered hormone vs time in Figure 3 (see pg. 2944 “Follicular and hormonal responses to FSH administration were quite heterogeneous within Group A … ”). 
It would have been obvious to modify Lee to incorporate the graphing capabilities of Deutsch into Cedrin-Durnerin, where Cedrin-Durnerin contains data for plotting hormone dosage administration over time. This would allow the user to understand the levels of hormones being administered at different time intervals during the procedure, thus allowing for greater control over the process. 


    PNG
    media_image1.png
    590
    528
    media_image1.png
    Greyscale


follicle maturation function and to predict ovulation response for women undergoing ovarian superstimulation therapy using data from daily ultrasonographic imaging”).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the Lee to incorporate a method of predicting an ovarian response to superstimulation via hormones as disclosed by Sarty. This would allow the user to more easily understand the implications of hormone dosages and thus regulate the system according to the predictions. 

Sarty further discloses categorizing a subject into a poor responder and a good responder, based on the ovarian response (see Sarty abstract “Individual follicle growth data were fit to a mathematical model of ovarian follicle maturation and the resulting parameters were used to classify patients into low and high ovarian response groups”)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Lee to classify patients based on ovarian response as disclosed by Sarty. This would allow for easy access of data of patients who require additional treatments or do not. 

Further, Deutsch discloses generating a document consolidating the plurality of parameters. Deutsch discloses generating a report and a nomograph (The SonoAVC report includes all of the above volumetric parameters for each ovary and all follicles (Figure 5). In addition, a graphing function provides the user an overall impression of the number and size of the follicles in each ovary. The graph displays the day of stimulation on the x-axis. The y-axis can display the mean follicular diameter, the follicular volume or the relaxed follicular diameter (Figure 6)”), 
Lee discloses with regard to detecting (see para. [0113] “the first information may be an ultrasound image representing a change in the state of the target that includes changes of the size, position, and number of the target”), tracking (see para. [0129] “To diagnose whether the selected follicle grows normally, respective pieces of ultrasound data acquired by scanning an object at different time points may be used”) and monitoring of follicle growth (see para. [0099] “target included in an object needs to be monitored”).
It would have been obvious to modify Lee to incorporate a way of generating a document as disclosed by Deutsch that includes parameters associated to detecting, tracking and monitoring from Lee. This would allow the user to understand the parameters from Lee, thus allowing for a greater quantification of the ovarian follicles. 

Further, Nyboe Andersen in view of Deutsch discloses the document including along with the predicted dosage (see “The individual FSH threshold dose for ovulation induction in anovulatory women can be predicted based on three variables easily determined in clinical practice: menstrual cycle history, mean ovarian volume”) (see “FSH threshold dose was estimated on a continuous scale”)a difference in mean ovarian volume causes a difference in predicted FSH threshold dose as seen by Table III. 


Further, Baerwald in view of Deutsch discloses the document including an actual dosage (see Ultrasonographic Assessments pgs. 441-442 “ Follicle growth and regression rates were determined by calculating the slope of the change in follicular diameter (in millimeters) over time”) where Deutsch has report generating capabilities. 
It would have been obvious to modify the method of Lee to include generating a document as disclosed by Dutch that includes hormone dosage as disclosed by Baerwald. It would be obvious to report the data of Baerwald as a report such as Deutsch. This would allow the user to understand the dosage administered to the patient.  

 Further, Sarty in view of Deutsch discloses the document including predicted outcomes (see conclusion “it is possible to characterize an individual’s follicle maturation function and to predict ovulation response for women undergoing ovarian superstimulation therapy using data from daily ultrasonographic imaging”) where Deutsch has report generating capabilities.  
	It would have been obvious to modify the method of Lee to include generating a document as disclosed by Dutch that includes the predicted outcomes of the patient as 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN NIKOLAOS LOMIS whose telephone number is (571)272-4657.  The examiner can normally be reached on Monday-Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/EVAN NIKOLAOS LOMIS/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793